Citation Nr: 0017889	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-10 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of renal cell 
carcinoma. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


REMAND

The veteran served on active duty from August 1971 to August 
1993.  

On a VA Form 9 dated in March 1999, the veteran requested a 
hearing before the Board at a local Department of Veterans 
Affairs (VA) regional office.

In late March 1999, the regional office informed the veteran 
that the Board held hearings at the Cleveland Regional 
Office, offering both Travel Board hearings and 
videoconference hearings.  She was provided a form to sign 
and return indicating whether she desired to have a 
videoconference hearing at the Cleveland Regional Office with 
a member of the Board in Washington, D. C.  She returned this 
form in April 1999, indicating that she was willing to have a 
videoconference hearing at the Cleveland Regional Office with 
a member of the Board.

In September 1999, the Cleveland, Ohio Regional Office 
informed the veteran that the Board had scheduled her for a 
videoconference hearing on October 18, 1999.  She was 
informed that, by accepting the videoconference hearing, she 
must give up ("waive") her right to an "in-person" Board 
hearing.  She was advised that if she did not prefer to give 
up this right, the videoconference hearing could be canceled, 
and a travel board hearing would be scheduled based on a 
future visit by a Board member.  The veteran was advised 
that:

"If you want to accept this hearing, you 
must notify us by signing the attached 
form and returning it to us in the 
envelope provided.  If we do not receive 
your response by October 6, 1999, we will 
cancel this hearing and keep you on the 
schedule for a future Board member 
visit."

Thereafter, no response was received from the veteran.  The 
videoconference hearing was not held, and the case was sent 
to the Board for appellate consideration.  

However, the September 1999 letter specifically stated that 
the veteran would then be kept on the schedule for a future 
Board member visit.  This is consistent with 38 C.F.R. 
§ 20.700(e) (1999).  This regulation provides that if an 
appellant declines to participate in an electronic hearing, 
the appellant's opportunity to participate in a hearing 
before the Board shall not be affected.  

Accordingly, the appellant has an outstanding request for a 
Travel Board hearing.  To ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
Office for the following development:

The regional office should schedule the 
veteran for a hearing before a member of 
the Board at the regional office.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



